Order unanimously reversed, without costs, and motion denied. Memorandum: On September 1, 1971 petitioner sought leave to file a late notice of claim. He alleged that on May 15, 1971 he took a dozen sleeping pills and was arrested later that day on a charge of public intoxication. He further alleged that on May 15 and 16, while in the Village of Penn Yan jail, he suffered lacerations and contusions of the skull and from May 16 to June 4 was in a hospital, and that from May 16 to the time of making the application, he was despondent, unable to concentrate and suffered memory lapses, f Petitioner does not claim to have sought any medical treatment after June 4 and there is no medical proof that he was disabled from June 4 to August 14, the last day for filing a notice of claim. The record does not support a finding that petitioner was unable to serve a notice of claim within 90 days due to physical disability (Bregman v. New York City Tr. Auth. 34 A D 2d 929). (Appeal from order of Yates Special Term granting motion to file late notice of claim.) Present— Goldman, P. J., Del Vecehio, Gabrielli, Moule and Henry, JJ.